 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 1 of 17 PageID 760




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

SHARON ANN DULUDE,

          Plaintiff,

v.                                               Case No.: 6:20-cv-890-DNF

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


                                 OPINION AND ORDER
          Plaintiff Sharon Ann Dulude seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“SSA”) denying her claim for

a period of disability and disability insurance benefits. The Commissioner filed the

Transcript of the proceedings (hereinafter referred to as “Tr.” followed by the

appropriate page number), and the parties filed a joint memorandum setting forth

their respective positions. As explained below, the decision of the Commissioner is

REVERSED and REMANDED pursuant to § 205(g) of the Social Security Act,

42 U.S.C. § 405(g).

     I.        Social Security Act Eligibility, Standard of Review, Procedural
               History, and the ALJ’s Decision
          A.     Social Security Eligibility

          The law defines disability as the inability to do any substantial gainful activity
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 2 of 17 PageID 761




by reason of any medically determinable physical or mental impairment which can

be expected to result in death, or which has lasted or can be expected to last for a

continuous period of not less than twelve months. 42 U.S.C. §§ 416(i), 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). The impairment must be

severe, making the claimant unable to do her previous work, or any other substantial

gainful activity which exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505–404.1511, 416.905–416.911.

      B.    Standard of Review

      The Commissioner’s findings of fact are conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion. Even if the evidence preponderated against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Crawford v. Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004).

In conducting this review, this Court may not reweigh the evidence or substitute its

judgment for that of the ALJ, but must consider the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citation omitted); Foote

v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990). Unlike findings of fact, the Commissioner’s conclusions of



                                        -2-
     Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 3 of 17 PageID 762




law are not presumed valid and are reviewed under a de novo standard. Keeton v.

Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994); Maldonado

v. Comm’r of Soc. Sec., No. 20-14331, 2021 WL 2838362, at *2 (11th Cir. July 8,

2021); Martin, 894 F.2d at 1529. “The [Commissioner’s] failure to apply the correct

law or to provide the reviewing court with sufficient reasoning for determining that

the proper legal analysis has been conducted mandates reversal.” Keeton, 21 F.3d at

1066.

         The ALJ must follow five steps in evaluating a claim of disability. 20 C.F.R.

§§ 404.1520, 416.920. At the first step, the ALJ must determine whether the claimant

is     currently   engaged    in   substantial   gainful   employment.    20   C.F.R.

§ 404.1520(a)(4)(i), (b); 20 C.F.R. § 416.920(a)(4)(i), (b). At step two, the ALJ must

determine whether the impairment or combination of impairments from which the

claimant allegedly suffers is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii), (c); 20 C.F.R.

§ 416.920(a)(4)(ii), (c). At step three, the ALJ must decide whether the claimant’s

severe impairments meet or medically equal a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(iii), (d); 20 C.F.R. § 416.920(a)(4)(iii), (d). If the ALJ finds the

claimant’s severe impairments do not meet or medically equal a listed impairment,

then the ALJ must determine whether the claimant has the residual functional

capacity (“RFC”) to perform her past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv),

(e)–(f); 20 C.F.R. § 416.920(a)(4)(iv), (e)–(f).



                                          -3-
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 4 of 17 PageID 763




      If the claimant cannot perform past relevant work, the ALJ must determine at

step five whether the claimant’s RFC permits her to perform other work that exists

in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v), (g), 416.920(a)(4)(v), (g).

At the fifth step, there are two ways in which the ALJ may establish whether the

claimant is capable of performing other work available in the national economy. The

first is by applying the Medical Vocational Guidelines, and the second is by the use

of a vocational expert. Phillips v. Barnhart, 357 F.3d 1232, 1239-40 (11th Cir.

2004); Atha v. Comm’r, Soc. Sec. Admin., 616 F. App’x 931, 933 (11th Cir. 2015).

      The claimant bears the burden of proof through step four. Atha, 616 F. App’x

at 933. If the claimant meets this burden, then the burden temporarily shifts to the

Commissioner to establish the fifth step. Id.; 20 C.F.R. § 404.1520(a)(4)(v), (g); 20

C.F.R. § 416.920(a)(4)(v), (g). If the Commissioner presents evidence of other work

that exists in significant numbers in the national economy that the claimant is able

to perform, only then does the burden shift back to the claimant to prove she is unable

to perform these jobs. Atha, 616 F. App’x at 993.

      C.     Procedural History

      Plaintiff filed an application for a period of disability and disability insurance

benefits on September 15, 2016, alleging disability beginning June 1, 2015. (Tr. 91,

226-227). The application was denied initially on February 28, 2017, and upon

reconsideration on April 19, 2017. (Tr. 91, 105). Plaintiff requested a hearing and



                                         -4-
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 5 of 17 PageID 764




on April 9, 2019, a hearing was held before Administrative Law Judge (“ALJ”)

Joshua Menard. (Tr. 42-68). At the hearing, Plaintiff amended her onset date to May

1, 2016. (Tr. 46). On April 25, 2019, the ALJ entered a decision finding Plaintiff not

disabled from May 1, 2016, the alleged onset date, through the date of the decision.

(Tr. 25-35). Plaintiff requested review of the hearing decision, but the Appeals

Council denied Plaintiff’s request on March 27, 2020. (Tr. 1-6). Plaintiff initiated

the instant action by Complaint (Doc. 1) filed on May 25, 2020, and the case is ripe

for review. The parties consented to proceed before a United States Magistrate Judge

for all proceedings. (Doc. 15).

      D.     Summary of ALJ’s Decision

      In this matter, the ALJ found Plaintiff meets the insured status requirements

of the Social Security Act through September 30, 2021. (Tr. 27). At step one of the

sequential evaluation, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since May 1, 2016, the alleged onset date. (Tr. 27). At step two, the

ALJ found that Plaintiff had the following severe impairments: “fibromyalgia;

degenerative disc disease; and osteoarthritis in the bilateral hands (20 [C.F.R. §]

404.1520(c)).” (Tr. 27). At step three, the ALJ found Plaintiff did not have an

impairment or combination of impairments that meets or medically equals the

severity of any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1 (20 [C.F.R. §§] 404.1520(d), 404.1525, and 404.1526). (Tr. 30).



                                         -5-
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 6 of 17 PageID 765




         Before proceeding to step four, the ALJ found that Plaintiff had the following

RFC:

                 After careful consideration of the entire record, the
                 undersigned finds that the claimant has the residual functional
                 capacity to perform light work as defined in 20 [C.F.R. §]
                 404.1567(b) allowing for frequent climbing ramps and stairs;
                 no climbing ladders, ropes, and scaffolds; frequent balancing,
                 kneeling, and crawling; and occasional stooping and
                 crouching.

(Tr. 30). At step four, the ALJ found that Plaintiff was able to perform her past

relevant work as a chief guard, also finding this work does not require the

performance of work-related activities precluded by Plaintiff’s RFC. (Tr. 35).

   II.         Analysis

         On appeal, Plaintiff raises three issues:

         (1)     Whether the ALJ reconciled the finding that Ms. Dulude has mild
                 limitations in concentrating, persisting, or maintaining pace and in
                 interacting with others with the finding that she can perform her skilled
                 past work;

         (2)     Whether the ALJ properly evaluated Ms. Dulude’s fibromyalgia; and

         (3)     Whether the ALJ properly evaluated Ms. Dulude’s subjective
                 symptoms.

(Doc. 32, p. 9, 19, 26). The Court will address each issue in turn.

         A.      Whether the ALJ reconciled the finding that Ms. Dulude has mild
                 limitations in concentrating, persisting, or maintaining pace and in
                 interacting with others with the finding that she can perform her
                 skilled past work.
         Plaintiff argues that the ALJ failed to reconcile the finding of a medically



                                              -6-
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 7 of 17 PageID 766




determinable, non-severe mental impairment of depression resulting in mild

limitations in the areas of concentrating, persisting, or maintaining pace and in

interacting with others with the step-four determination that Plaintiff could perform

her past relevant work as a chief guard. (Doc. 32, p. 9). The vocational expert

testified that Plaintiff’s past relevant work entailed a specific vocational preparation

(“SVP”) of 6, which is a skilled job. (Doc. 32, p. 10). Plaintiff claims that even mild

limitations in concentration, persistence, or pace or interacting with others preclude

Plaintiff from performing her past relevant work. (Doc. 32, p. 10).

      Prior to step four, the ALJ must assess Plaintiff’s RFC, which is the most she

can do despite her limitations. 20 C.F.R. § 404.1545(a). It consists of a claimant’s

“impairment(s), and any related symptoms, such as pain, [that] may cause physical

and mental limitations that affect what [a claimant] can do in a work setting.” 20

C.F.R. § 404.1545(a). An ALJ will “assess and make a finding about [the claimant’s]

residual functional capacity based on all the relevant medical and other evidence” in

the case. 20 C.F.R. §§ 404.1520(e), 404.1545(a)(1), (3). So, the ALJ must consider

all of a claimant’s medically determinable impairments, including those that are not

“severe.” 20 C.F.R. § 404.1545(a)(2); Schink v. Comm’r of Soc. Sec., 935 F.3d 1245,

1268 (11th Cir. 2019). “The ALJ makes this determination by considering a

claimant’s physical, mental, and other abilities affected by the impairment.” Id.

(citing 20 C.F.R. § 404.1545(b)-(d)). If a claimant has a limited ability to carry out



                                          -7-
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 8 of 17 PageID 767




certain mental actions, such limitations may reduce a claimant’s ability to do past

work or other work. Id. “If an ALJ fails to address the degree of impairment caused

by the combination of physical and mental medical problems, the decision that the

claimant is not disabled cannot be upheld.” Id. at 1269.

      Recently, the Eleventh Circuit addressed this issue in Schink v. Comm’r of

Soc. Sec., 935 F.3d 1245, 1268-1270 (11th Cir. 2019). The court remanded the case

to the Commissioner, in part because “[s]evere or not, the ALJ was required to

consider Schink’s mental impairments in the RFC assessment but evidently failed to

do so.” Id. at 1269. Although the ALJ stated he considered all symptoms when

assessing Schink’s RFC, the content of the decision showed otherwise. Id. In the

RFC portion of the decision, the ALJ’s assessment discussed Schink’s physical

impairments at length, but only mentioned that he had bipolar disorder with no real

discussion of how this impairment affected the claimant’s ability to work. Id. The

ALJ’s ultimate RFC findings did not include even a single reference to Schink’s

mental capabilities, but instead concerned Schink’s physical capabilities

exclusively. Id. Even assuming the ALJ considered Schink’s mental impairments by

implicitly finding they posed no significant limitations on his work-related mental

impairments, the court found this would still not permit affirmance. Id. An ALJ’s

“‘failure ... to provide the reviewing court with sufficient reasoning for determining




                                         -8-
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 9 of 17 PageID 768




that the proper legal analysis has been conducted mandates reversal’ in its own

right.” Id. (citation omitted).

      Here, the ALJ found at step two that Plaintiff’s medically determinable mental

impairment causes no more than mild limitations in any of the paragraph B

functional areas and it is therefore non-severe. (Tr. 29). The ALJ acknowledged:

             The limitations identified in the “paragraph B” criteria are not
             a residual functional capacity assessment but are used to rate
             the severity of mental impairments at steps 2 and 3 of the
             sequential evaluation process. The mental residual functional
             capacity assessment used at steps 4 and 5 of the sequential
             evaluation process requires a more detailed assessment by
             itemizing various functions contained in the broad categories
             found in paragraph B of the adult mental disorders listings in
             12.00 of the Listing of impairments (SSR 96-8p).

(Tr. 29). Here, as in Schink, the ALJ explained that the step two finding is not a

mental RFC for steps four and five, but he still did not discuss Plaintiff’s mental

limitations in these later steps. Instead, ALJ included the following discussion at the

end of the step two evaluation:

             Therefore, the following residual functional capacity
             assessment reflects the degree of limitation the undersigned
             has found in the “paragraph B” mental function analysis. The
             undersigned gives great weight to the State agency
             psychological reviewers, J. Patrick Peterson, Ph.D., J.D.
             (Exhibit 7 A); and George Grubbs, Psy.D. (Exhibit 10A).
             These doctors found that the claimant’s mental impairment is
             non-severe. This opinion evidence is generally persuasive. Drs.
             Peterson and Grubbs are mental health specialists opining
             about their area of expertise. Additionally, their opinions are
             generally consistent with the broader record in this case, or the
             lack thereof as discussed above (Exhibits 15F; 19F; Hearing
             testimony).



                                           -9-
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 10 of 17 PageID 769




(Tr. 29-30). Thus, the ALJ found Plaintiff’s mental impairments non-severe, but did

not discuss whether the mild limitations in the areas of concentration, persistence or

pace and interacting with others would cause additional limitations in Plaintiff’s

RFC that may preclude Plaintiff from performing her past relevant work. Even

though the ALJ stated he considered all symptoms, when determining Plaintiff’s

RFC, the ALJ discussed only her many physical impairments but did not discuss

whether mild mental limitations in these areas may cause additional work-related

limitations. (Tr. 30-34). The Court cannot determine whether the ALJ followed the

proper legal analysis regarding Plaintiff’s mental impairments and therefore reversal

is mandated. See Schink, 935 F.3d at 1269.

      Whether severe or not, the ALJ was required to explicitly consider Plaintiff’s

mental-impairment limitations when assessing the RFC but failed to do so. The ALJ

provided no real assessment of how Plaintiff’s depression affected her ability to

work. See Schink, 935 F.3d at 1269-1270.

      B.     Whether the ALJ properly evaluated Ms. Dulude’s fibromyalgia
             and her subjective complaints
      The last two issues concern Plaintiff’s fibromyalgia and subjective

complaints. These two issues overlap and therefore the Court will consider them

together. For the fibromyalgia issue, Plaintiff argues that while the ALJ

acknowledged that she was diagnosed with fibromyalgia by acceptable medical

sources who reported positive trigger points, the ALJ focused on the fact that the


                                        - 10 -
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 11 of 17 PageID 770




record lacked objective evidence as a basis to discredit Plaintiff’s allegations. (Doc.

32, p. 19). Plaintiff also argues that the ALJ failed to comply with Social Security

Ruling 12-2p. (Doc. 32, p. 19). Relatedly, Plaintiff argues that the ALJ improperly

evaluated Plaintiff’s subjective symptoms. (Do. 32 p. 26-27).

             1.     Fibromyalgia

      Fibromyalgia is “characterized primarily by widespread pain in the joints,

muscles, tendons, or nearby soft tissue that has persisted for at least 3 months. SSR

12-2p, 2012 WL 3104869, *2 (July 25, 2012). The Eleventh Circuit has recognized

that fibromyalgia is a unique impairment because it “‘often lacks medical or

laboratory signs and is generally diagnosed mostly on a[n] individual’s described

symptoms.’” Horowitz v. Comm’r of Soc. Sec., 688 F. App’x 855, 863 (11th Cir.

2017) (quoting Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)). “Because

the ‘hallmark’ of fibromyalgia is a ‘lack of objective evidence,’ a claimant’s

subjective complaints may be the only means of determining the severity of the

claimant’s condition and the functional limitations she experiences.” Id. (citing

Moore, 405 F.3d at 1211). An ALJ’s decision is subject to reversal when the ALJ

relies on lack of objective findings as a basis for an adverse decision. Id.

      The Social Security Administration promulgated SSR 12-2p to provide

guidance on how to determine whether a person has a medically determinable

impairment of fibromyalgia and how it will evaluate this impairment in a disability



                                         - 11 -
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 12 of 17 PageID 771




claim. SSR 12-2p, 2012 WL 3104869 (July 25, 2012); Francis v. Saul, No. 8:18-cv-

2492-SPF, 2020 WL 1227589, *3 (M.D. Fla. Mar. 13, 2020). The ruling informs

ALJs in how to consider fibromyalgia in the five-step process. SSR 12-2p, 2012 WL

3104869 (July 25, 2012).

      The ruling requires an ALJ to consider all relevant evidence in the case and

all of a claimant’s medically determinable impairments, including those that are not

severe when making an RFC determination. SSR 12-2p at *6. “For a person with

fibromyalgia, an ALJ must consider a longitudinal record whenever possible

because the symptoms of [fibromyalgia] can wax and wane so that a person may

have ‘bad days and good days.’” Id. An ALJ must consider widespread pain and

other symptoms associated with fibromyalgia such as fatigue that may result in

exertional and non-exertional limitations, which prevent a person from doing a full

range of unskilled work. Id. If the objective medical evidence does not support a

claimant’s statements about the intensity, persistence, and functionally limiting

effects of symptoms, then an ALJ must consider a claimant’s daily activities,

medications, or other treatments the person uses or used to alleviate symptoms, the

nature and frequency of a claimant’s attempt to obtain medical treatment for the

symptoms, and statement by other people about the claimant’s symptoms. Id. at *5.

      In the decision, the ALJ focused on “a closer inspection of the objective

evidence” to find the “full record is not entirely consistent with the full extent of the



                                          - 12 -
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 13 of 17 PageID 772




subjective symptoms and limitations.” (Tr. 32). He relied heavily on an “essentially

unremarkable” February 2017 consultative examination by R. Craig Nielsen, M.D.

(Tr. 32). At this examination, Dr. Nielsen found no fibromyalgia pressure-point pain.

(Tr. 32, 458). The ALJ also found that the medical records as a whole were

supportive of and consistent with the RFC, with postural and exertional limitations,

in part related to Plaintiff’s fibromyalgia. (Tr. 33). The ALJ continued, “[i]n

particular, a light exertional framework is reasonable because of the normal or

benign objective findings during this period about gait and independent ambulation,

as well [as the] conservative nature and frequency of the objective abnormalities and

treatment modalities. The RFC in this case is also based in part on other relevant

factors. In particular, this includes parts of the subjective allegations regarding pain

and fatigue.” (Tr. 33).

      The ALJ apparently relied heavily on the lack of objective medical evidence,

and then in some fashion considered the subjective allegations of pain and fatigue to

assess the RFC. But without more, the Court cannot determine whether he properly

evaluated Plaintiff’s fibromyalgia impairment under legal authority and SSR 12-2p.

Keeping in mind that the symptoms of fibromyalgia may wax and wane (SSR 12-2p

at *6), the results of one consultative examination are not sufficient to discount

Plaintiff’s fibromyalgia. Over the years, Plaintiff sought treatment from Space Coast

Rheumatology, and specifically from Roderick H. Salach, D.O., a rheumatologist



                                         - 13 -
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 14 of 17 PageID 773




and Jennifer Deforge, a nurse practitioner. (Tr. 354-63, 370-72, 374-76, 462-73, 477-

502). These records document that from at least February 2015, Dr. Salach

considered Plaintiff’s complaints of pain and stiffness in various joints and found on

physical examination, “tender points multiple, greater than 11/18 winces.” (Tr. 354).

He assessed Plaintiff with fibromyalgia, based on positive tender points and poor

sleep. (Tr. 355). From June 2017 through November 2018, Dr. Salach treated

Plaintiff, finding on examination positive trigger points, musculoskeletal pain,

muscle aches, lack of sleep, fatigue, and assessed fibromyalgia. (Tr. 69-72, 467, 469-

70, 483-84, 487-89, 499, 500-502). On some examinations, Dr. Salach found more

than just positive trigger points, he also specifically found 10 of 28 joints that were

tender, swollen, and deformed. (Tr. 71, 489, 500-501).

      The ALJ relied at least in part on the lack of objective medical evidence to

reach his decision that Plaintiff is not disabled from fibromyalgia as of the alleged

onset date. (Tr. 33). When an ALJ’s relies on lack of objective findings as a basis

for an adverse decision, the action is subject to reversal. See Horowitz v. Comm’r of

Soc. Sec., 688 F. App’x 855, 863 (11th Cir. 2017). As a result, the Court cannot

determine whether the ultimate decision on the merits of the claim is supported by

substantial evidence. Because the Court is remanding this matter on another issue, it

will require the Commissioner to also reconsider Plaintiff’s fibromyalgia

impairment given all of the evidence of record.



                                         - 14 -
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 15 of 17 PageID 774




             2.     Whether the ALJ properly evaluated Ms. Dulude’s
                    subjective symptoms

      Plaintiff argues that the ALJ did not properly evaluate Plaintiff’s subjective

symptoms and therefore the ALJ’s findings were not supported by substantial

evidence. (Doc. 32, p. 26-27).

      A claimant may establish that she is disabled through her own testimony of

pain or other subjective symptoms. Ross v. Comm’r of Soc. Sec., 794 F. App’x 858,

867 (11th Cir. 2019) (citing Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)).

In such a case, a claimant must establish:

             “(1) evidence of an underlying medical condition and either (2)
             objective medical evidence that confirms the severity of the
             alleged pain arising from that condition or (3) that the
             objectively determined medical condition is of such a severity
             that it can be reasonably expected to give rise to the alleged
             pain.”

Id. (quoting Dyer, 395 F.3d at 1210). When evaluating a claimant’s testimony, the

ALJ should consider: “(1) the claimant’s daily activities; (2) the ‘duration,

frequency, and intensity’ of the claimant’s symptoms; (3) ‘[p]recipitating and

aggravating factors’; (4) the effectiveness and side effects of any medications; and

(5) treatment or other measures taken by the claimant to alleviate symptoms.” Id.

(quoting 20 C.F.R. §§ 404.1529(c), 416.929(c)(3)). The ALJ must consider these

factors given all of the evidence of record. Id. And if the ALJ discredits this

testimony, then the ALJ “‘must clearly articulate explicit and adequate reasons for’

doing so.” Id. (quoting Dyer, 395 F.3d at 1210). The ALJ may consider the


                                         - 15 -
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 16 of 17 PageID 775




consistency of the claimant’s statements along with the rest of the record to reach

this determination. Id. “A clearly articulated credibility finding with substantial

supporting evidence in the record will not be disturbed by a reviewing court.” Foote

v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995)); see also Mitchell v. Comm’r of Soc.

Sec., 771 F.3d 780, 782 (11th Cir. 2014). And an ALJ’s decision will be affirmed as

long as the decision is not a “broad rejection which is not enough to enable [a

reviewing court] to conclude that the ALJ considered [the claimant’s] medical

condition as a whole.” Dyer, 395 F.3d at 1211 (quotation and backets omitted).

      Because the Court is remanding this action in part for the Commissioner to

reconsider Plaintiff’s subjective complaints related to her fibromyalgia limitations,

the Court will also require the Commissioner to reconsider Plaintiff’s subjective

symptoms as they relate to all of Plaintiff’s limitations.

   III.   Conclusion

      The decision of the Commissioner is REVERSED, and this action is

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for the Commissioner

to reconsider any limitations caused by Plaintiff’s mental impairments given the

medical and other evidence of record, reconsider Plaintiff’s fibromyalgia, and

reconsider Plaintiff’s subjective symptoms. The Clerk of Court is directed to enter




                                         - 16 -
 Case 6:20-cv-00890-DNF Document 34 Filed 09/03/21 Page 17 of 17 PageID 776




judgment consistent with this opinion, terminate any motions and deadlines, and

thereafter close the file.

       DONE and ORDERED in Fort Myers, Florida on September 3, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     - 17 -
